DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/11/2020 and 07/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The term “boiler drum 120” in the second sentence of para. [0036] should be corrected to “boiler drum 122” to maintain consistent labeling;
The term “underfire air flow 116” in the first sentence of para. [0059] should be corrected to “underfire air flow 114” to maintain consistent labeling.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 8 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 and 11 claim the limitation “comparing the current instantaneous heat release to a current firing rate demand” which inherently include the limitation of receiving the current firing rate demand. Since claims 8 and 18 only further claim the limitation “receiving the firing rate demand” they do not further limit the scope of the claims upon which they depend. As exemplified in paras. [0050] and [0056] of the specification the examiner is interpreting “the firing rate demand” to be the same as “the current firing rate demand”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/191865 (referred to as Calvani).
Regarding claim 1, Calvani discloses a method for modulating a solid-fuel-based combustion process (see pg.1, para. 1), comprising: determining, at a virtual sensor (data matrix Z01 as disclosed on pg. 11, para. 3), a current instantaneous heat release for a solid-fuel-based heat generator (steam sensors RV records steam production which determines the thermal potentiality of the furnace. See pg. 4, paras. 3-4); comparing the current instantaneous heat release to a current firing rate demand (Fig. 3a and pg. 13, para. 4 to pg. 5, para. 1 disclose a controller comparing the sensed steam flow rate to an input desired steam flow rate which indicate the heat release and firing rate demand respectively); and when the current instantaneous heat release does not correspond to the current firing rate demand, adjusting an underfire air flow of the heat generator (see Fig. 4 and pg. 11, para. 3 to pg. 12, para. 1. Pg. 9, para. 2 discloses the primary air adjustment assembly having an underfire air flow supply).
Regarding claim 4, Calvani discloses the invention of claim 1 and further discloses adjusting an overfire air flow of the heat generator (Pg. 9, para. 2 discloses the primary air adjustment assembly having an overfire air flow supply) when the level of fluctuation does not correspond to the current firing demand (see Fig. 4 and the last bullet of claim 1.).
Regarding claim 5, Calvani discloses the invention of claim 1 and further discloses adjusting a rate of fuel flow to the heat generator (waste feeding assembly) when the level of fluctuation does not correspond to the current firing demand (see pg. 9, para. 4 to pg. 10, para. 1. Pg. 15, para. 1 discloses control of the waste feed relying on controller R01 which determines if the combustion process is balanced).
Regarding claim 6, Calvani discloses the invention of claim 1 and further discloses adjusting a rate of vibration of a grate of the heat generator when the level of fluctuation does not correspond to the current firing demand (control of the motion of grids as disclosed in pg. 15, para. 1. Pg. 21, para. 2 discloses the grid moving back and forth which is considered vibration).
Regarding claim 7, Calvani discloses the invention of claim 1 and further discloses wherein comparing the current instantaneous heat release to a current firing rate demand comprises determining whether the current instantaneous heat release is beyond a predetermined tolerance (Fig. 3a and pg. 13, para. 3 to pg. 14, para. 1 disclose a theoretical steam flow rate being compared to a minimum and maximum range around the theoretical steam flow rate); and wherein the current instantaneous heat release not corresponding to the current firing demand comprises the difference being beyond the predetermined tolerance (determining whether the recorded steam flow rate exceeds a minimum or a maximum value is analogous to a difference exceeding a tolerance).
Regarding claim 8, Calvani discloses the invention of claim 1 and further discloses receiving the firing rate demand (pg.  10, paras. 2-3 discloses the control system receiving a required steam production which is indicative of the firing rate demand).
Regarding claim 9, Calvani discloses the invention of claim 8 and further discloses receiving a subsequent firing rate demand; determining a subsequent instantaneous heat release; comparing the subsequent instantaneous heat release with the subsequent firing rate demand; and when the subsequent instantaneous heat release does not correspond to the subsequent current firing demand, adjusting the underfire airflow of the heat generator (pg. 10, para. 4 to pg. 11, para. 1 discloses the adjustment unit being an iterative process and pg. 15, para. 1 disclose a continuous process of comparing detected values and setpoints after adjustments).
Regarding claim 10, Calvani discloses the invention of claim 9 and further discloses wherein determining the instantaneous heat release is further based on the at least one previously-determined instantaneous heat release (pg. 15, para. 1 discloses the steam flow rate being controlled by a PID controller which uses the previous steam flow rate value to iterate the next steam flow rate value. See Fig. 3a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvani as applied to claim 1 above, and further in view of US 2009/0142717 (referred to as Lavelle).
Regarding claim 2, Calvani discloses the invention of claim 1 and Calvani further discloses wherein the current instantaneous heat release is based on a flow rate of steam produced by the heat generator (See pg. 4, paras. 3-4).
Calvani does not explicitly disclose the current instantaneous heat release being based partially on a pressure change in the heat generator.
However, Lavelle does disclose a current instantaneous heat release being based partially on a pressure change in a heat generator (para. [0017] discloses the use of steam pressure within a combustion system being a determination of heat release).
Calvani and Lavelle are considered analogous to the claimed invention because they both are in the field of control systems for combustors. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Calvani to include steam pressure as a factor in determining the instantaneous heat release, like Lavelle does, in order to maintain a combustion processes by monitoring the steam pressure and controlling the steam pressure relative to a desired setpoint (Lavelle, para. [0017]).
Regarding claim 3, Calvani in view of Lavelle discloses the invention of claim 2 and the combination further discloses wherein the current instantaneous heat release is further based on at least one of a composition of a flue gas output by the heat generator, a temperature profile for the heat generator, a heat transfer differential measured between first and second points within the heat generator, and a parameter of a water drum associated with the heat generator (pg. 4, para. 3 of Calvani discloses the thermal efficiency being based on oxygen composition of the fumes and temperature of the combustion chamber).
Claims 11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvani in view of US 2016/0283254 (referred to as Hill).
Regarding claim 11, Calvani discloses a system for modulating a solid-fuel-based combustion process (automatic control system. See pg. 9, para. 3), comprising: a processing unit (processing unit. See pg. 9, para. 3); and memory having stored thereon program instructions (matrix Z01. See pg. 11, para. 4 and Figs. 3a-12f) executable by the processing unit (see pg. 11, para. 4) for: determining, at a virtual sensor (data matrix Z01 as disclosed on pg. 11, para. 3), a current instantaneous heat release of a solid-fuel-based heat generator (steam sensors RV records steam production which determines the thermal potentiality of the furnace. See pg. 4, paras. 3-4); comparing the current instantaneous heat release to a current firing rate demand (Fig. 3a and pg. 13, para. 4 to pg. 5, para. 1 disclose a controller comparing the sensed steam flow rate to an input desired steam flow rate which indicate the heat release and firing rate demand respectively); and when the current instantaneous heat release does not correspond to the current firing rate demand, adjusting an underfire air flow of the heat generator (see Fig. 4 and pg. 11, para. 3 to pg. 12, para. 1. Pg. 9, para. 2 discloses the primary air adjustment assembly having an underfire air flow supply).
Calvani does not explicitly disclose a non-transitory computer-readable memory.
However, Hill does disclose a non-transitory computer-readable memory (non-transitory computer-readable storage medium as disclosed by claim 7).
Calvani and Hill are considered analogous to the claimed invention because they both are in the field of control systems for power production systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Calvani to include the computer readable storage medium of Hill in order to allow the storage and transportation of Calvani's executable program (Hill, para. [0042]).
Regarding claim 14, Calvani in view of Hill discloses the invention of claim 11 and Calvani further discloses the program instructions being further executable for adjusting an overfire air flow of the heat generator (Pg. 9, para. 2 discloses the primary air adjustment assembly having an overfire air flow supply) when the level of fluctuation does not correspond to the current firing demand (see Fig. 4 and the last bullet of claim 1).
Regarding claim 15, Calvani in view of Hill discloses the invention of claim 11 and Calvani further discloses the program instructions being further executable for adjusting a rate of fuel flow to the heat generator (waste feeding assembly) when the level of fluctuation does not correspond to the current firing demand (see pg. 9, para. 4 to pg. 10, para. 1. Pg. 15, para. 1 discloses control of the waste feed relying on controller R01 which determines if the combustion process is balanced).
Regarding claim 16, Calvani in view of Hill discloses the invention of claim 11 and Calvani further discloses the program instructions being further executable for adjusting a rate of vibration of a grate of the heat generator when the level of fluctuation does not correspond to the current firing demand (control of the motion of grids as disclosed in pg. 15, para. 1. Pg. 21, para. 2 discloses the grid moving back and forth which is considered vibration).
Regarding claim 17, Calvani in view of Hill discloses the invention of claim 11 and Calvani further discloses wherein comparing the current instantaneous heat release to a current firing rate demand comprises determining whether the current instantaneous heat release is beyond a predetermined tolerance (Fig. 3a and pg. 13, para. 3 to pg. 14, para. 1 disclose a theoretical steam flow rate being compared to a minimum and maximum range around the theoretical steam flow rate); and wherein the current instantaneous heat release not corresponding to the current firing demand comprises the difference being beyond the predetermined tolerance (determining whether the recorded steam flow rate exceeds a minimum or a maximum value is analogous to a difference exceeding a tolerance).
Regarding claim 18, Calvani in view of Hill discloses the invention of claim 11 and Calvani further discloses the program instructions being further executable for receiving the firing rate demand (pg.  10, paras. 2-3 discloses the control system receiving a required steam production which is indicative of the firing rate demand).
Regarding claim 19, Calvani in view of Hill discloses the invention of claim 18 and Calvani further discloses the program instructions being further executable for : receiving a subsequent firing rate demand; determining a subsequent instantaneous heat release; comparing the subsequent instantaneous heat release with the subsequent firing rate demand; and when the subsequent instantaneous heat release does not correspond to the subsequent current firing demand, adjusting the underfire airflow of the heat generator (pg. 10, para. 4 to pg. 11, para. 1 discloses the adjustment unit being an iterative process and pg. 15, para. 1 disclose a continuous process of comparing detected values and setpoints after adjustments).
Regarding claim 20, Calvani in view of Hill discloses the invention of claim 19 and Calvani further discloses wherein determining the subsequent instantaneous heat release is further based on the at least one previously-determined instantaneous heat release (pg. 15, para. 1 discloses the steam flow rate being controlled by a PID controller which uses the previous steam flow rate value to iterate the next steam flow rate value. See Fig. 3a).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvani in view of Hill, as applied to claim 11 above, and further in view of Lavelle.
Regarding claim 12, Calvani in view of Hill discloses the invention of claim 11 and the combination further discloses wherein the current instantaneous heat release is based on a flow rate of steam produced by the heat generator (See pg. 4, paras. 3-4).
The combination does not explicitly disclose the current instantaneous heat release being based partially on a pressure change in the heat generator.
However, Lavelle does disclose a current instantaneous heat release being based partially on a pressure change in a heat generator (para. [0017] discloses the use of steam pressure within a combustion system being a determination of heat release).
Calvani and Lavelle are considered analogous to the claimed invention because they both are in the field of control systems for combustors. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Calvani to include steam pressure as a factor in determining the instantaneous heat release, like Lavelle does, in order to maintain a combustion processes by monitoring the steam pressure and controlling the steam pressure relative to a desired setpoint (Lavelle, para. [0017]).
Regarding claim 13, Calvani in view of Hill and Lavelle discloses the invention of claim 12 and the combination further discloses wherein the current instantaneous heat release is further based on at least one of a composition of a flue gas output by the heat generator, a temperature profile for the heat generator , a heat transfer differential measured between first and second points within the heat generator , and a parameter of a water drum associated with the heat generator (pg. 4, para. 3 discloses the thermal efficiency being based on oxygen composition of the fumes and temperature of the combustion chamber).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0107993 (Cheng) discloses a virtual sensor for calculating various combustor values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/           Examiner, Art Unit 3762 

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762